Citation Nr: 1737605	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2011 the Board denied the increased rating claim for his low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In September 2012, the Court vacated the March 2011 decision, and remanded the case to the Board.  In June 2013 and June 2016 the Board remanded the claim for additional development.

In June 2015 the RO granted entitlement to TDIU effective May 1, 2010.  However the issue of whether the Veteran is entitled to TDIU prior to that period remains before the Board.

In May 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A hearing transcript is of record.  This VLJ is no longer with the Board and the Veteran was offered an additional opportunity for a hearing.  He did not respond.
 
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4  (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran contends that his lower pack is productive of extreme pain, frequent debilitating flare-ups, and impacts his daily activities, and as such he asserts that he is entitled to a rating in excess of 40 percent.

Under the General Rating Formula, a 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5237 (2016).

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  

During the course of the appeal, the Veteran has competently and credibly reported experiencing low back pain, flare-ups, and radiating pain.  His lay complaints are supported by objective evidence.  The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life.  However, the rating schedule was purposely designed to compensate for effects such as functional loss/impairment of his back disabilities.  These functional effects include pain, inflammation, walking, standing, etc.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DeLuca v. Brown; Mitchell v. Shinseki.  Thus, there is nothing exceptional or unusual about the disability.  

Despite the Veteran's reported symptoms, the record does not support a finding that his disability picture more nearly approximated that associated with a 50 percent.  Specifically, there is no evidence of record indicating that the Veteran has ankylosis of the entire thoracolumbar spine or entire spine, even during flare-ups.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent.  





ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine is denied.


REMAND

TDIU was granted effective May 1, 2010.  The Veteran contends that he is entitled to an earlier effective date for a grant of TDIU.  That said, the Veteran contends that he has not worked full time since the year 2000 and that his TDIU should have been granted effective an earlier date.  As he does not meet the schedular requirements for a grant of entitlement to TDIU for the period prior to May 1, 2010, the Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based upon individual unemployability in the first instance for that period.  As such, the issue of entitlement to TDIU prior to May 1, 2010, is remanded for referral to the Director of Compensation and Pension Service (or designee) for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the provisions of 38 C.F.R. § 4.16 (b), refer to the Director of Compensation and Pension Service (or designee) the matter of the Veteran's entitlement to TDIU on an extra-schedular basis for the period prior to May 1, 2010.

2.  If a complete grant of benefits requested is not awarded, issue the Veteran and his representative an SSOC and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


